Citation Nr: 0708692	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-13 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1944 to June 1946, 
and from January 1952 to December 1955.  He died in August 
2002, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating 
decision.  In January 2007, the appellant appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  In March 2007, the Board granted a motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c) 
(2006). 

In an April 2003 rating decision, the RO denied entitlement 
to service connection for the cause of the veteran's death, 
to DIC pursuant to 38 U.S.C.A. § 1318, and to DEA.  Although 
the appellant did not appeal that decision, in October 2003, 
she submitted another claim for service connection for the 
cause of the veteran's death, again claiming his death was 
due to asbestos exposure.  This new claim, for the same 
benefit based on the same theory as the prior claim, may be 
said to implicitly dispute the outcome of that decision, and 
to express a wish for further review.  In addition, it was 
received within a year of the April 2003 determination; under 
these circumstances, it is the Board's judgment that the 
current appeal is properly construed as stemming from the 
April 2003 rating decision.  See Voracek v. Nicholson, 421 
F.3d 1299 (Fed. Cir. 2005).  Thus, there was no prior final 
denial, and the appellant need not submit new and material 
evidence to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002).  

The certified appeal also included the issue of entitlement 
to DIC under the provisions of 38 U.S.C.A. § 1318.  This 
issue was denied in the April 2003 rating decision, but not 
raised in the appellant's statements of October 2003 or 
August 2004.  The issue was not mentioned in the April 2004 
rating decision; however, the issue was listed in the 
statement of the case, although the discussion was limited to 
stating that the April 2003 decision as to that issue was 
incorporated by reference.  In addition, in her substantive 
appeal, the appellant indicated that she was appealing all 
issues listed in the statement of the case.  Therefore, that 
issue must be considered as part of the appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that doctors have told her that the 
veteran was exposed to asbestos in service, which caused 
asbestosis, which in turn resulted in scar tissue which 
caused the lymphoma that was the direct cause of the 
veteran's death.  The Board finds that further notification 
and assistance is required to satisfy the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  

The veteran died in August 2002 at the age of 75 years.  
According to the original death certificate, dated in August 
2002, the cause of the veteran's death was due to lymphoma; 
an autopsy was not performed.  Subsequently, in February 
2005, an amended death certificate was filed, which listed 
the cause of death as lymphoma, due to or as a consequence of 
asbestosis.  

No medical explanation has been provided for this amended 
death certificate.  Both certificates were signed by the same 
physician, who was also listed as the attending physician on 
the discharge summary of the veteran's terminal 
hospitalization for the month preceding his death, from July 
to August 2002.  In response to a request for records of this 
hospitalization, the only records received were the discharge 
summary and the admission history; these records do not show 
asbestosis.  The summary notes that the final pathology was 
diffuse non-Hodgkin's lymphoma, panytopenia, intra-abdominal 
mass, secondary lymphoma, and pulmonary nodules most likely 
secondary to metastatic disease.  The final diagnoses 
included, as pertaining to the respiratory system, pulmonary 
nodules; pseudomonas pneumonia; and chronic obstructive 
pulmonary disease.

At her hearing before the undersigned in January 2007, the 
appellant seemed to indicate that the change in the death 
certificate was based on information provided by another 
doctor, Dr. Dershaw, who, she states, provided a nexus 
opinion.  Dr. Dershaw did, in fact, provide an opinion, in 
August 2003, stating that while he understood the veteran 
expired recently, "due to other causes", he did have 
asbestos-related lung disease, as shown on a computerized 
tomography (CT) scan in April 2002.  Dr. Dershaw further said 
that based on the veteran's history, the exposure occurred 
during his service in the Navy.  The file contains the report 
of a March 2002 CT scan which was conducted to assess a 
suspected pleural abnormality shown on a chest X-ray in 
January 2002.  The CT scan disclosed calcified pleural 
plaque, which was thought to account for the abnormality 
seen, and non-pathologically enlarged mediastinal lymph 
nodes.  The impression was asbestos-related pleural changes, 
with no evidence of significant interstitial disease.   
 
In view of these factors, an opinion must be obtained as to 
whether asbestosis was a contributory cause of death.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If so, the RO 
must attempt to determine whether the veteran was exposed to 
asbestos in service.  In this regard, there is no presumption 
that a veteran was exposed to asbestos in service.  Dyment v. 
West, 13 Vet.App. 141 (1999), aff'd, Dyment v. Principi, 287 
F.3d 1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.  He did not 
file any claims related to asbestos exposure during his 
lifetime.  The evidence of record indicates that his 
occupational specialties in service were seaman and gunner's 
mate; after service he was a quality control officer and a 
volunteer fireman.  The RO should attempt to verify or 
corroborate asbestos exposure under current departmental 
guidelines.  

As discussed with the appellant at her hearing, clearly any 
statements the veteran made to Dr. Dershaw while seeking 
treatment would be very relevant to this case.  
Unfortunately, in response to a request for records, Dr. 
Dershaw only provided a copy of the 2002 CT scan report.  
Since it is necessary to remand this case, the RO should 
again try to obtain the treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact Dr. Gittlen, the certifier of 
both death certificates, provide him with 
copies of both the August 2002 and 
February 2005 certificates, and ask him 
to provide a written explanation for the 
rationale for his amended death 
certificate of February 2005, in which 
asbestosis was added as a condition 
leading to the lymphoma which was the 
immediate cause of death.  Ask him to 
also include copies of any medical 
reports that were relevant to his 
decision to amend the certificate.  

2.  Ask the appellant to complete a 
release form authorizing VA to request 
the veteran's treatment records from Dr. 
Dershaw for treatment in March and April 
2002.  These medical records should then 
be requested, and the RO should specify 
that actual treatment records, as opposed 
to summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  

3.  After allowing an opportunity for 
response from Dr. Gittlen and obtaining 
the records from Dr. Dershaw, if 
available, forward the file to an 
appropriate medical specialist for an 
opinion as to whether asbestos-related 
lung disease contributed substantially or 
materially to cause the veteran's death.  
The claims file, and a copy of this 
REMAND, must be provided to the physician 
for review in conjunction with the 
opinion.  It is essential that the 
physician provides a complete rationale 
for any opinion provided.  

It would be helpful if the physician 
would use the following language, as may 
be appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.


4.  If warranted by the above actions, 
attempt to verify the likelihood that the 
veteran was exposed to asbestos in 
service, using current department 
guidelines.  All attempts to verify such 
exposure, and responses received, should 
be documented in the claims file.  

5.  Thereafter, adjudicate the claims, in 
light of all evidence of record.  If 
either claim is denied, furnish the 
appellant and her representative with a 
supplemental statement of the case.  As 
to the claim for DIC under 38 U.S.C.A. 
§ 1318, the supplemental statement of the 
case must include the appropriate law and 
regulations, and provide a discussion of 
that issue, in light of all evidence of 
record, as the statement of the case was 
inadequate for that issue.  Thereafter, 
provide the appellant and her 
representative with an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  


_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


